UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



UNIVERSITY OF KANSAS HOSPITAL
AUTHORITY, et al.,

                       Plaintiffs,
                                                    Civil Action No. 11-cv-1382 (BJR)
                v.
                                                    ORDER GRANTING MOTION TO
KATHLEEN SEBELIUS, in her official                  STAY
capacity as Secretary of Health and Human
Services,

                       Defendant.


       Upon review of the parties’ Joint Motion To Stay Case [dkt. #9], and for good cause
shown, it is, hereby,

          ORDERED that the parties’ Joint Motion To Stay Case is GRANTED. It is further,
hereby,

       ORDERED that this case is STAYED pending a final decision by the United States
Court of Appeals for the District of Columbia in Baptist Memorial Hospital, Inc. v. Sebelius,
Case No. 11-5113 (“Baptist Memorial”). It is further, hereby,

       ORDERED that parties will file notice with this court upon the issuance of a final
decision in Baptist Memorial. Finally, it is, hereby,

       ORDERED that, not later than thirty (30) days following the date of the final
decision in Baptist Memorial, the parties shall file a joint proposed scheduling order for the
management of this case.

          SO ORDERED.

Dated: September 23, 2011



                                              BARBARA J. ROTHSTEIN
                                              UNITED STATES DISTRICT JUDGE